  Exhibit 10.4


 
LOAN AND SECURITY MODIFICATION AGREEMENT
 
This Loan and Security Modification Agreement is entered into as of April 30,
2018 by and between SHARPSPRING, INC., QUATTRO HOSTING LLC, and SHARPSPRING
TECHNOLOGIES, INC. (each, a “Borrower”) and WESTERN ALLIANCE BANK (“Bank”), and
effective as of March 21, 2018.
 
1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Bank, Borrowers are indebted to Bank pursuant to, among
other documents, a Loan and Security Agreement by and between Borrowers and
Bank, dated as of March 21, 2016 and as may be amended from time to time (the
“Loan and Security Agreement”). Capitalized terms used without definition herein
shall have the meanings assigned to them in the Loan and Security Agreement.
 
2. CONSENT TO SUBORDINATED DEBT. Bank hereby consents to Borrower’s incurrence
of $8,000,000 in Indebtedness owing to SHSP Holdings, Inc., and in accordance
with that certain Subordination Agreement between Bank and SHSP Holdings, Inc.,
such Indebtedness constitutes Permitted Indebtedness under the Loan and Security
Agreement as Subordinated Debt.
 
3. MODIFICATION(S) TO LOAN AND SECURITY AGREEMENT.
 
A.
The following definitions in Section 1.1 are amended and restated in their
entirety to read as follows:
 
“Prime Rate” means the greater of four and three quarters percent (4.75%) or the
Prime Rate published in the Money Rates section of the Western Edition of The
Wall Street Journal, or such other rate of interest publicly announced from time
to time by Bank as its Prime Rate.
 
“Revolving Maturity Date” means March 21, 2020.
 
B.
Section 6.9(c) is amended and restated in its entirety to read as follows:
 
(c)            
Minimum Adjusted EBITDA. Parent’s and its Subsidiaries’ quarterly Adjusted
EBITDA shall be at least 75% of its projected Adjusted EBITDA for such period as
set forth in Borrowers’ Financial Plan if Borrowers’ projected Adjusted EBITDA
is above zero for such period, or at least 125% of its projected Adjusted EBITDA
for such period as set forth in Borrowers’ Financial Plan if Borrowers’
projected Adjusted EBITDA is below zero for such period. Based on Borrowers’
Financial Plan for 2018 provided by Borrowers which has been deemed acceptable
by Bank, the maximum Adjusted EBITDA loss for the quarters listed below are set
forth below:
 
Quarter Ending
Maximum Adjusted EBITDA Loss
March 31, 2018
($2,519,000)
June 30, 2018
($2,194,000)
September 30, 2018
($1,858,000)
December 31, 2018
($1,488,000)

 
C.
Exhibit D to the Agreement is replaced in its entirety with Exhibit D attached
hereto.
 
4. CONSISTENT CHANGES. The Loan Documents are each hereby amended wherever
necessary to reflect the changes described above.
 
 

 
 
5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
Loan Documents. Each Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Loan and Security Modification
Agreement without Releasing Party’s assurance that it has no claims against Bank
or any of Bank’s officers, directors, employees or agents. Except for the
obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank and each of Bank’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Bank of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the other Loan
Documents, and/or Bank’s actions to exercise any remedy available under the Loan
Documents or otherwise.
 
6. CONTINUING VALIDITY. Each Borrower understands and agrees that in modifying
the existing Loan Documents, Bank is relying upon each Borrower's
representations, warranties, and agreements, as set forth in the Loan Documents.
Each Borrower represents and warrants that the representations and warranties
contained in the Loan and Security Agreement are true and correct as of the date
of this Loan and Security Modification Agreement, and that no Event of Default
has occurred and is continuing. Except as expressly modified pursuant to this
Loan and Security Modification Agreement, the terms of the Loan Documents remain
unchanged and in full force and effect. Bank's agreement to modifications to the
existing Loan Documents pursuant to this Loan and Security Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Loan Documents. Nothing in this Loan and Security Modification Agreement shall
constitute a satisfaction of the Obligations. It is the intention of Bank and
Borrowers to retain as liable parties all makers and endorsers of Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by virtue of this Loan and Security
Modification Agreement. The terms of this paragraph apply not only to this Loan
and Security Modification Agreement, but also to any subsequent loan and
security modification agreements.
 
7. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION. This Loan
and Security Modification Agreement constitutes a “Loan Document” as defined and
set forth in the Loan and Security Agreement, and is subject to Sections 11 and
12 of the Loan and Security Agreement, which are incorporated by reference
herein.
 
8. CONDITIONS PRECEDENT. As a condition to the effectiveness of this Loan and
Security Modification Agreement, Bank shall have received, in form and substance
satisfactory to Bank, the following:
 
(a) corporate resolutions and incumbency certificates;
 
(b) payment of the facility fee set forth in Section 2.5(a) of the Agreement
that was previously due and payable on March 21, 2018, plus all Bank Expenses
incurred through the date hereof; and
 
(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
[signature page follows]
 
 

 
 
9. COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Bank and Borrowers.
 
BORROWERS:                                             

BANK:
 
SHARPSPRING, INC.                                       

WESTERN ALLIANCE BANK
 
By: /s/ Edward Lawton                                             

by: /s/ Guy Simpson
 
Name: Edward Lawton                                     

Name: Guy Simpson
 
Title: CFO                                                                 
Title: SVP and Business Line Manager
 
QUATTRO HOSTING LLC
 
 
By: /s/ Edward Lawton
Name: Edward Lawton
Title: CFO
 
 
SHARPSPRING TECHNOLOGIES, INC.
By: /s/ Edward Lawton
Name: Edward Lawton
Title: CFO
 

 
 
 

 
 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO: 
WESTERN ALLIANCE BANK
 
FROM:                                 
SHARPSPRING, INC., QUATTRO HOSTING LLC, and SHARPSPRING TECHNOLOGIES, INC.
 
The undersigned authorized officer of SHARPSPRING, INC., on behalf of itself and
all other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrowers stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies  
 
 
 
     
A/R & A/P Agings
Monthly within 30 days
Yes
No
Borrowing Base Certificate
Monthly within 30 days
Yes
No
Monthly Recurring Revenue report for prior 12 months
Monthly within 30 days
Yes
No
Monthly consolidated financial statements
Monthly within 30 days
 Yes
No
Monthly consolidating financial statements
Monthly within 30 days
Yes
No
Compliance Certificate
Monthly within 30 days
Yes
No
Annual audited financial statements
FYE within 180 days
Yes
No
Annual operating budget, sales projections and operating plans approved by board
of directors
Annually no later than 30 days following the beginning of each fiscal year
Yes
No
 
 
 
     
A/R and Collateral Audit
Initial and Annual
Yes
No
 
 
 
     
Deposit balances with Bank
$ ___________________
 
     
Deposit balance outside Bank
$ ___________________
 
     

 
Financial Covenant
Required
Actual
Complies
 
 
 
 
 
Minimum Cash at Bank + Availability on Revolving Facility
$1,500,000
$_________
Yes
No
Minimum MRR Retention Rate (monthly)
At least 90%
________%
Yes
No
Minimum Adjusted EBITDA (quarterly)
3/31/18: ($2,519,000)
$_________
Yes
No
Negative deviation not to exceed 25% of Financial Plan
6/30/18: ($2,194,000)
____%
 
 
 
9/30/18: ($1,858,000)
 
 
 
 
12/31/18: ($1,488,000)
 
 
 

Comments Regarding Exceptions: See Attached.
 
 
 
Sincerely,
 
 
 
 
 
_________________________________________
 
SIGNATURE
 
 
 
_________________________________________
 
TITLE
 
 
 
 
_________________________________________
 
DATE
 

 
 
